F I L E D
                                                     United States Court of Appeals
                                                             Tenth Circuit
             UNITED STATES COURT OF APPEALS                    MAR 1 2000

                             TENTH CIRCUIT             PATRICK FISHER
                                                                 Clerk


HENRY RAY TAFOYA,

      Plaintiff-Appellant,

and

PHYLLIS BARELA; ROBERT
BARELA; MARY EDGELL;
LAWRENCE TAFOYA; ROSE
TAFOYA; GILBERT TAFOYA;
TEDDY TAFOYA; RICHARD
TAFOYA; PAUL TAFOYA;
GILBERT TAFOYA, JR.; MANUEL
ROMERO; CECILIA ROMERO;
GENO TRUJILLO; WANDA
TRUJILL; RAYMOND TRUJILL;
VICTORIA TRUJILLO; BRENDA
TRUJILLO; REGINA TRUJILLO;
CHARMINE TRUJILLO; RUDY
TRUJILLO; ARLENE TRUJILLO;                  No. 99-1443
MAX MARTINEZ; ROSE GARCIA;              (D.C. No. 99-Z-1448)
DAVID FLANAGAN; ROBERT                     (COLORADO)
TAFOYA; LAURIE TRUJILLO;
EMELIO TRUJILLO; ARLENE
TERRAZAS; RUBY ROMERO,

      Plaintiffs,

      v.

ROY ROMER; GALE NORTON;
ARISTEDES W. ZAVARAS; MARY
WEST; BRAD ROCKWELL;
DONICE NEAL; NOLAN
REINFROW; R. FOSHEE; R.
 BASTIDOS; J. HADLEY; C.
 WATSON; L. MCALL; L. REID, D.
 LINAM; J. DALTON; STEVEN
 SHUE; D. BURBANK; R.
 MARTINEZ; D. MCCALL; C.
 ZENON; KEN SALAZAR; J.
 NOLAN; O. NEUFELD; D. HOLT; F.
 RUYBALID; L. D. KLEINSASSER;
 D. LAWSON; C. SMITH; E. E.
 ATHERTON; R. A. SOARES; DR.
 MCCALLON; P. A. HOWARD; B.
 BRUNELL; KEN GRACZYK; J.
 STARK; R. KRAUSE; C. CARLSON;
 P. MCCARTHY; L. SIAS; L.
 ERICKSON; RICK A. SOARES,

          Defendants-Appellees.



                        ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, EBEL and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cause is

therefore ordered submitted without oral argument.



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, or collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                        -2-
      Henry Ray Tafoya appeals the dismissal of his amended civil rights

complaint for failure to meet the minimum pleading requirements set forth in Fed.

R. Civ. P. 8(a). We affirm.

      This litigation began when Mr. Tafoya filed a pro se 177-page civil rights

complaint together with 399 pages of attachments which listed Mr. Tafoya and

twenty-four other individuals as plaintiffs and forty-one state and prison officials

as defendants. Of the plaintiffs, only Mr. Tafoya was incarcerated. Because the

complaint related to prison conditions, the district court held Mr. Tafoya was the

only proper plaintiff. The district court then found the complaint failed to meet

the minimum pleading requirements of Fed. R. Civ. P. 8(a), listing three failings:

(1) the complaint failed to set forth a short and plain statement of the claims

showing Mr. Tafoya was entitled to relief; (2) the complaint failed to link the

specific allegations with specific defendants; and (3) Mr. Tafoya failed to allege

personal participation by any of the named defendants.

      In response to the court’s order, two amended complaints were filed, one by

Mr. Tafoya and one by the remaining non-prisoner plaintiffs. The “Non-

Prisoner’s Amended Civil Rights Complaint” alleged these plaintiffs’ rights were

violated by the suspension of Mr. Tafoya’s visiting privileges. The district court

dismissed this complaint for failure to allege the denial of a federal constitutional




                                          -3-
right. The non-prisoner plaintiffs do not appeal. 1

      Mr. Tafoya’s “Amended Prisoner’s Complaint” listed only himself as a

plaintiff and alleged fourteen injuries relating to his confinement. Corresponding

to each numbered allegation of injury was a numbered paragraph listing the state

and prison officials responsible for the enforcement of various statutes and prison

regulations. Mr. Tafoya’s amended complaint named forty defendants in all.

      The district court dismissed Mr. Tafoya’s amended complaint for again

failing to meet Rule 8(a)’s pleading requirements. The court first found the

complaint failed to set forth a short and plain statement of Mr. Tafoya’s claims

showing he is entitled to relief. Recognizing that supervisory officials cannot be

held liable under 42 U.S.C. § 1983, the district court also noted that most, if not

all, of the defendants held supervisory roles. The only way such defendants could

be liable under section 1983 would be if they had personally participated in the

alleged injury, which, as the court pointed out, the complaint failed to allege. The

district court therefore dismissed Mr. Tafoya’s complaint without prejudice. Mr.

Tafoya appeals this ruling.


      1
        Mr. Tafoya brings forth two issues on appeal which relate to the non-
prisoner’s amended complaint. We dismiss these issues for lack of jurisdiction.
The amended notice of appeal fails to list the non-prisoner plaintiffs as parties to
the appeal, and such failure deprives this court of jurisdiction over them. See
Fed. R. App. P. 3(c)(1) (parties to the appeal must be listed); Torres v. Oakland
Scavenger Co., 487 U.S. 312, 319 (1988) (Fed. R. App. P. 3(c) sets forth
jurisdictional requirements for appellate review).

                                         -4-
      Mr. Tafoya argues both his original and amended complaints meet the

minimum pleading requirements of Fed. R. Civ. P. 8(a). Liberally construing

both of these complaints, we agree with the district court that they are too

rambling and incomprehensible to meet Rule 8(a)’s pleading requirement of a

“short and plain statement.” See, e.g., Monument Builders of Greater Kansas

City, Inc., v. American Cemetery Ass’n of Kansas, 891 F.2d 1473, 1480 (10th Cir.

1989) (imprecise pleadings violate Rule 8(a)’s purpose of giving fair notice to

opposing parties and the court); Ausherman v. Stump, 643 F.2d 715, 716 (10th

Cir. 1981) (“rambling” sixty-three page complaint with nine pages of attachments

violated Rule 8(a)). Additionally, both Mr. Tafoya’s original and amended

complaint are targeted toward supervisory officials. The district court was correct

that these defendants cannot be held liable under section 1983 absent an

allegation of their personal participation in the alleged injury. See, e.g., Housley

v. Dodson, 41 F.3d 597, 599-600 (10th Cir. 1994) (dismissal correct where

§ 1983 complaint failed to allege personal participation by supervisory officials);

Durre v. Dempsey, 869 F.2d 543, 548 (10th Cir. 1989) (same). Mr. Tafoya has

totally failed to allege facts in support of his conclusory allegations that the

defendant officials violated his rights.




                                           -5-
For these reasons, we AFFIRM the district court’s dismissal.

                               ENTERED FOR THE COURT

                               Stephanie K. Seymour
                               Chief Judge




                                -6-